          Case 4:21-cv-40018-TSH Document 1 Filed 02/12/21 Page 1 of 16




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS




Douglas Patenaude, individually and on
behalf of all others similarly situated,
                                     Plaintiff,
                                                                Class Action Complaint
                           V.
                                                                 C.A. NO. ___________
Orgain, LLC.,
                                     Defendant.


              Douglas Patenaude (hereafter also referred to as "Plaintiff") alleges, based upon

personal knowledge related to himself, and upon information and belief, obtained in part from an

investigation conducted by his attorneys, as to all other matters, as follows:

                                           INTRODUCTION

     1.       Plaintiff brings this putative class action lawsuit, on behalf of himself and a class of

similarly situated Massachusetts individuals (hereafter also referred to as "Class"), against Orgain,

LLC. (hereafter also referred to as "Defendant").

     2.       Plaintiff seeks to remedy Defendant's deceptive labeling, marketing, and sale of its

"Unsweetened VANILLA Orgain Organic Protein ALMONDMILK" (hereafter also referred to as

"Product")

     3.       Defendant has misled Plaintiff and reasonable consumers to believe the Product

contains “Vanilla” as the ingredient that provides for the Product's characterizing vanilla flavor.

     4.       In reality, the Product contains "organic natural flavors" and “natural flavor” as the

ingredients that provide for the Product's characterizing vanilla flavor.
                                                    1
           Case 4:21-cv-40018-TSH Document 1 Filed 02/12/21 Page 2 of 16




     5.        Plaintiff seeks damages, injunctive relief, and a jury trial for Defendant's deceptive

and misleading actions that have unjustly enriched the Defendant.

                                                PARTIES

     6.        Plaintiff is currently, and has been throughout the Class Period, a resident of

Princeton, Massachusetts. During the Class Period, Plaintiff purchased Defendant's Product on

several occasions at the Target store located at 400 Cochituate Road, Framingham, Massachusetts,

based on the Defendant’s representation and reasonable belief that the Product contained vanilla

as an ingredient.

     7.        Defendant Orgain, LLC, is a California limited liability company with its principal

place of business in Irvine, California.

                                    JURISDICTION AND VENUE

     8.        Jurisdiction of this Court is proper under 28 U.S.C. §1332(d)(2).           Diversity

jurisdiction exists as Defendant is a Delaware corporation with a principal place of business in

Missouri, and Plaintiff is a resident of Massachusetts. The amount in controversy exceeds

$5,000,000 for Plaintiff and the Class, exclusive of interest and costs, reaped by Defendant from

their transactions with Plaintiff and the Class, as a direct and proximate result of the wrongful

conduct alleged herein, and by the injunctive and equitable relief sought.

     9.        Jurisdiction is proper according to the Class Action Fairness Act of 2005 (hereafter

also referred to as "CAFA"). 28 U.S.C. § 1332(d)(2).

     10.       Venue is proper within this judicial district under 28 U.S.C. § 1391 because a

substantial portion of the underlying transactions and events complained of herein occurred in this

judicial district.




                                                    2
           Case 4:21-cv-40018-TSH Document 1 Filed 02/12/21 Page 3 of 16




                                      SUMMARY OF THE CASE

     11.      Plaintiff and the Class purchased Defendant's Product on the reasonable, but

mistaken, belief that the Product contained vanilla as an ingredient.

     12.      The Product's front label prominently and conspicuously displays the word “vanilla”

in a bold font.

     13.      The prominent and conspicuous display of the word "vanilla” on the Product's front

label misleads reasonable consumers to believe that the Product contains “vanilla,” as the Product's

characterizing ingredient that delivers the Product's promised vanilla flavor.

     14.      Instead, the Product is flavored with "organic natural flavors" and “natural flavor”

that provides for the Product's characterizing vanilla flavor.

     15.      Defendant deceives Plaintiff and the Class into believing that its Product contains

vanilla as its characterizing ingredient.

     16.      Defendant's labeling its Product as if it contains “vanilla” as an ingredient, without

reference to any wording that would inform reasonable consumers that the Product does not

contain “vanilla” as an ingredient is deceptive, misleading, and unjust.

    17.       Defendant intends that consumers rely upon the Product's front label, and reasonable

consumers, do in fact, rely on the Product's front label to honestly state the nature of its ingredients.

     18.      Defendant's deception flows from the fact that the Product does not disclose, on the

Product's front label, that the Product is a vanilla-flavored product that does not contain vanilla as

an ingredient.

    19.       Since the Product does not disclose that vanilla is a flavor and not an ingredient, the

Product's labeling is not in compliance with federal food labeling laws and regulations and

substantially identical state food labeling laws and regulations.

                                                      3
            Case 4:21-cv-40018-TSH Document 1 Filed 02/12/21 Page 4 of 16




    20.       Identical Federal and Massachusetts laws deem a food product "misbranded" if "its

labeling is false or misleading in any particular." 21 U.S.C. § 343(a); Massachusetts ALM GL ch.

94 § 187.

    21.        Any food product that is expected to contain its characterizing ingredient but does

not, instead is flavored, must disclose that fact to consumers on the Product's front label. Failure

to do so misleads reasonable consumers into believing they are purchasing a food product with

qualities it does not have and is in clear violation of the law.

    22.       Defendant's actions in its representations and omissions relating to “vanilla” as an

ingredient are deceptive, misleading, and provide the basis for an unjust enrichment claim.



                                          PRODUCT LABEL

    23.       Exhibit “A” is an image of the Product's front label and a listing of the ingredients

depicted on the label located on the Product's backside on its ingredient list.



      FEDERAL AND STATE STATUTORY AND REGULATORY FOOD LABELING
                            FRAMEWORK

                     Federal Food, Drug, and Cosmetic Act, 21 U.S.C. § 301 et seq.

     24.      The federal "Food, Drug, and Cosmetic Act," codified at 21 U.S.C. § 301 et. seq.

(hereafter also referred to as "FDCA"), is a federal statute that comprehensively but not exclusively

regulates the sale of food products to the public.

     25.      The FDCA deems food "misbranded" if its labeling is "false or misleading in any

particular. 21 U.S.C. § 343(a)(1).

    26.       The FDCA defines the term "food" to include "articles used for food or drink for

man." 21 U.S.C. §§ 321(f).
                                                     4
           Case 4:21-cv-40018-TSH Document 1 Filed 02/12/21 Page 5 of 16




     27.      Almondmilk products are considered food according to the FDCA's definition of

food.

     28.      One of the primary reasons for enacting the FDCA was to prevent food product

labeling misbranding.

     29.      The FDCA considers a food product misbranded if "any" representation is false or

misleading. It prohibits any statement, design, or device that may deceive or mislead consumers.



           Federal Food and Drug Administration's Food Labeling Laws and Regulations

     30.      The FDCA gives the federal Food and Drug Administration (hereafter also known

as "FDA") the responsibility to ensure that foods are correctly labeled. 21 U.S.C. § 393(b)(2)(A).

     31.      The FDA oversees food labeling in the United States through a detailed and

comprehensive regulatory umbrella that includes the FDCA's federal statutes and the FDA's

federal regulations.

    32.       According to the FDA's authority from the FDCA, the FDA has promulgated

comprehensive regulations to implement the FDCA concerning food labeling requirements

(hereafter also referred to as "FDA Regulations") 21 C.F.R. § 101.1 et seq.

     33.      21 C.F.R. § 101.22(i) contains the specific regulation that applies when a food label

makes a representation about a "primary recognizable flavor(s), by word, vignette, e.g., the

depiction of a fruit, or other means."

     34.      The information panel on a food product, which is "that part of the label immediately

contiguous and to the right of the principal display panel," 21 C.F.R. § 101.2(a), must include a

"designation of ingredients" that consists of a listing of the food's ingredients "by common or usual

name in descending order of predominance." 21 C.F.R. § 101.4(a)(1).

                                                    5
          Case 4:21-cv-40018-TSH Document 1 Filed 02/12/21 Page 6 of 16




    35.       The    FDCA prohibits the misbranding of any food. 21 U.S.C. §331(b). Generally,

a food is "misbranded" if, among other things, its labeling is false or misleading." (See 21 U.S.C.

§ 343) 21 C.F.R. §101.22 (i)((1)(i) specifically provides:

               (i) If the label, labeling, or advertising of a food makes any direct or
          indirect representations with respect to the primary recognizable flavor(s),
          by word, vignette, e.g., depiction of a fruit, or other means, or if for any
          other reason the manufacturer or distributor of a food wishes to designate
          the type of flavor in the food other than through the statement of
          ingredients, such flavor shall be considered the characterizing flavor and
          shall be declared in the following way:

              (1)(i) If the food is one that is commonly expected to contain a
          characterizing food ingredient, e.g., strawberries in "strawberry
          shortcake," and the food contains natural flavor derived from such
          ingredient and an amount of characterizing ingredient insufficient to
          independently characterize the food, or the food contains no such
          ingredient, the name of the characterizing flavor may be immediately
          preceded by the word "natural" and shall be immediately followed by the
          word "flavored" in letters not less than one-half the height of the letters in
          the name of the characterizing flavor, e.g., "natural strawberry flavored
          shortcake," or "strawberry flavored shortcake."



                                State Food Labeling Laws and Regulations

    36.       Massachusetts has expressly adopted the federal labeling laws and regulations.

Massachusetts food labeling laws and regulations require that all packaged food complies with all

labeling requirements in federal food labeling laws and regulations. See, 105 CMR 590.001;

Massachusetts Food Code § 3-201.11 (Massachusetts requires this "to safeguard public health and

provide to consumers food that is safe, unadulterated, and honestly presented."); Massachusetts

Food Code § 3-601.12("[f]ood shall be offered for human consumption in a way that does not

mislead or misinform the consumer").




                                                      6
          Case 4:21-cv-40018-TSH Document 1 Filed 02/12/21 Page 7 of 16




     FEDERAL AND MASSACHUSETTS FOOD LABELING LAWS ARE IDENTICAL

    37.       Plaintiff does not plead and, therefore, disclaims its causes of action under the FDCA

and regulations promulgated thereunder by the FDA. Plaintiffs rely on the FDCA and FDA

regulations only to the extent such laws and regulations have been separately enacted as state laws

or regulations or provide a predicate basis of liability under state law.

    38.       Massachusetts food labeling law provides that a food is considered misbranded if the

food label is false or misleading in any particular, and further incorporates by reference the federal

food labeling laws and regulations.

    39.       Massachusetts food labeling laws and regulations mirrors the FDCA and the FDA

Regulations. As a result, Massachusetts food labeling laws and regulations are identical to the

federal food labeling laws and regulations.

    40.       Plaintiff is not alleging causes of action under the FDCA and FDA Regulations.

Plaintiff relies on the FDCA and the FDA Regulations only to the extent that the FDCA and the

FDA Regulations have been independently and separately enacted as state food labeling laws and

regulations, and further provide a basis of liability under Massachusetts Law.

    41.       Since federal and Massachusetts food labeling laws and regulations identically

prohibit misbranded food products, federal food labeling laws, and regulations do not preempt

Massachusetts food labeling laws and regulations.

    42.       Plaintiff is not suing because Defendant's conduct violates the FDCA and the FDA

Regulations. Instead, Plaintiff is suing for Defendant's conduct that is not in compliance with the

FDCA, the FDA Regulations, and Massachusetts food labeling laws and regulations. Plaintiff is

suing Defendant for a claim of unjust enrichment.




                                                     7
           Case 4:21-cv-40018-TSH Document 1 Filed 02/12/21 Page 8 of 16




                                 INGREDIENT VERSUS FLAVOR

    43.       The Product sold by Defendant is characterized as a “vanilla” almondmilk. It does

not contain vanilla as an ingredient but rather is flavored with “organic natural flavors” and

“natural flavor.” Therefore, by law, Defendant must disclose that the Product is flavored on the

Product's front label. Defendant has failed to make such a disclosure and therefore is not in

compliance with the law.

    44.       Some oil, protein, essence, or other extraction of the vanilla bean may have been

used to create the Product's natural flavor. However, that natural flavor does not consist of vanilla,

as a reasonable consumer would understand. Instead, the scientists who created the Product's

natural flavor would have isolated proteins from the vanilla bean's cells and tissue or extracted oils

or essences from the vanilla bean. However, because those isolated compounds may not taste like

vanilla, the scientist would have combined those extractions with any other extractions from other

plants and animals to create a flavoring substance that tastes like vanilla.                     (See

https://www.scientificamerican.com/article/what-is-the-difference-be-2002-07-29/)         (describing

the process for creating natural flavors) (last accessed January 28, 2021).

    45.       Properly indicating that the Product is flavored is not only a legal requirement, but it

is a material term on which a reasonable consumer rely.



                                    COMPETITOR PRODUCTS

     46.      See Exhibit “B,” a vanilla almondmilk distributed by Stop & Shop Supermarkets,

that displays the wording "Almondmilk Vanilla Naturally Flavored With Other Natural Flavors"

on its front label and the words "Natural Vanilla Flavor With Other Natural Flavors" on its

ingredient list.

                                                    8
           Case 4:21-cv-40018-TSH Document 1 Filed 02/12/21 Page 9 of 16




    47.      This vanilla almondmilk is a product that, similar to the Product, displays similar

words "Natural Vanilla Flavor With Other Natural Flavors” on its ingredient list and, therefore, is

flavored with natural flavors. However, unlike Defendant's Product, it indicates that it is "Vanilla

Flavored with Other Natural Flavors" on its front label. Therefore, Stop & Shop’s Supermarket’s

product is not misbranded.



                                 CLASS ACTION ALLEGATIONS

     48.     Plaintiff brings this action on behalf of himself and all other individual Massachusetts

consumers who purchased Defendant's Product. The Class Period is limited to the statute of

limitations applicable to the cause of action. Plaintiff brings this class action lawsuit pursuant to

Federal Rule of Civil Procedure 23(a), and 23(b)(1), 23(b)(2) and 23(b)(3). Excluded from the

Class are Defendants and its employees, principals, affiliated entities, legal representatives,

successors, and assigns.

    49.      Upon information and belief, thousands of Class members are geographically

dispersed throughout Massachusetts. Therefore, individual joinder of all members of the Class

would be impracticable.

    50.      Common questions of law or fact exist as to all members of the Class. These

questions predominate over the questions affecting only individual class members. These common

legal or factual questions include: (1)whether Defendant's labeling of its Product is likely to

deceive class members; (2) whether Defendant's representations are unlawful; and (3) the

appropriate measure of damages and restitution.

    51.      Plaintiff's claims are typical of the Class's claims in that Plaintiff was a consumer

who purchased Defendant's Product in Massachusetts that was characterized by a specific

                                                    9
          Case 4:21-cv-40018-TSH Document 1 Filed 02/12/21 Page 10 of 16




ingredient yet did not contain that ingredient. Instead, it was flavored – a fact that was not

disclosed on the Product's front label. Therefore, Plaintiff is no different in any relevant respect

from any other Class member, and the relief sought is common to the Class.

    52.       Plaintiff is an adequate representative of the Class because her interests do not

conflict with the Class members' interests she seeks to represent. She has retained counsel

competent and experienced in conducting complex class action litigation. Plaintiff and her counsel

will adequately protect the interests of the Class.

    53.       A class action is superior to other available means for this dispute's fair and efficient

adjudication. The damages suffered by each individual Class member likely will be relatively

small, especially given the relatively small cost of the food products at issue and the burden and

expense of individual prosecution of the complex litigation necessitated by Defendant's conduct.

Thus, it would be virtually impossible for Class members individually to effectively redress the

wrongs done to them.

    54.       Moreover, even if Class members could afford individual actions, it would still not

be preferable to classwide litigation. Individualized actions present the potential for inconsistent

or contradictory judgments. By contrast, a class action presents far fewer management difficulties

and provides the benefits of single adjudication, economies of scale, and comprehensive

supervision by a single court.

    55.       In the alternative, the Class may be certified because Defendant has acted or refused

to act on grounds generally applicable to the Class, thereby making appropriate preliminary and

final equitable relief for the Class.




                                                      10
          Case 4:21-cv-40018-TSH Document 1 Filed 02/12/21 Page 11 of 16




                                               COUNT I
                                          (Unjust Enrichment)

    56.      Plaintiff alleges and incorporates by reference the allegations in all of this

Complaint's preceding paragraphs as though fully set forth therein.

    57.      As a direct and proximate result of Defendant's misconduct as set forth above,

Defendant has been unjustly enriched. Expressly, by its misconduct described herein, Defendant

has accepted a benefit in the form of monies paid by Plaintiff and the Class. The defendant had

an appreciation or knowledge of the benefit conferred on it by Plaintiff and the Class.

    58.      It would be inequitable for Defendant to retain the profits, benefits, compensation,

consideration, and other monies obtained by and from its wrongful conduct in promoting,

marketing, distributing, and selling the Product. On behalf of himself and all others similarly

situated, Plaintiff seeks restitution from Defendant an order of this Court proportionally disgorging

all profits, benefits, compensation, consideration, and other monies obtained by Defendant from

its wrongful conduct.

                                          Jury Demand

                               The Plaintiff requests a trial by jury.



WHEREFORE, Plaintiff, on behalf of himself and the Class, prays for judgment as follows:

               a. Certification of the Class under Federal Rule of Civil Procedure 23

                   and appointment of Plaintiff as representative of the Class and his

                   counsel as Class Counsel;

               b. Actual damages;




                                                   11
   Case 4:21-cv-40018-TSH Document 1 Filed 02/12/21 Page 12 of 16




         c. Restitution and disgorgement of Defendant's revenues or profits to

            Plaintiff and the members of the proposed Class as permitted by

            applicable law;

         d. Statutory pre-judgment and post-judgment interest on any amounts;

         e. Payment of reasonable attorneys' fees and recoverable litigation

            expenses as may be allowable under applicable law; and

         f. Such other relief as the Court may deem just and proper.



Dated: February 11, 2021

                                      /s/ John T. Longo
                                      John T. Longo, Esq. MA BBO 632387
                                      Law Office of John T. Longo
                                      177 Huntington Avenue, 17th Fl, Suite 5
                                      Boston, MA 02115
                                      Tel: (617) 863-7550
                                      jtlongo@jtlongolaw.com

                                      Peter N. Wasylyk
                                      Law Offices of Peter N. Wasylyk
                                      (RI Bar No. 3351)
                                      1307 Chalkstone Avenue
                                      Providence, RI 02908
                                      Tel: (401) 831-7730
                                      Fax (401) 861-6064
                                      Email: pnwlaw@aol.com
                                      (Pending Pro Hac Vice Motion)




                                           12
Case 4:21-cv-40018-TSH Document 1 Filed 02/12/21 Page 13 of 16




                        EXHIBIT “A”




                               13
Case 4:21-cv-40018-TSH Document 1 Filed 02/12/21 Page 14 of 16




                         INGREDIENTS

                            (Enlarged)




                                14
Case 4:21-cv-40018-TSH Document 1 Filed 02/12/21 Page 15 of 16




                         Exhibit “B”




                               15
Case 4:21-cv-40018-TSH Document 1 Filed 02/12/21 Page 16 of 16




                               16
